Citation Nr: 1602736	
Decision Date: 01/28/16    Archive Date: 02/05/16

DOCKET NO.  13-14 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River Junction, Vermont


THE ISSUES

1.  Entitlement to an initial rating for post-traumatic stress disorder (PTSD) in excess of 30 percent disabling. 

2.  Entitlement to a total rating based on individual unemployability due to service connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from November 1964 to January 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a July 2011, rating decision of the White River Junction, Vermont, Regional Office (RO) of the Department of Veterans Affairs (VA), which granted service connection for PTSD, effective March 14, 2011, with an initial rating of 10 percent and from a January 2012 rating decision in which the RO denied entitlement to a TDIU. 

The Veteran offered testimony at a videoconference hearing before the undersigned in February 2014.  A transcript is in the record.

This appeal was previously before the Board in March 2015, at which time an initial 30 percent evaluation for PTSD was granted.  The matters of entitlement to a rating in excess of 30 percent for PTSD and entitlement to TDIU were remanded for additional development.  The requested development has been completed, and the appeals have been returned to the Board for further consideration.  

The Veteran submitted additional evidence in November 2015 after certification of the appeal to the Board.  In this case, the Veteran filed his substantive appeals as to both issues in May 2013.  38 U.S.C.A. § 7105(e) provides that waiver of initial RO review of evidence submitted to the RO or the Board by the claimant or his representative is presumed in cases when the substantive appeal was filed after February 2, 2013.  See 38 U.S.C.A. § 7105(e) (West 2014); VA Fast Letter 14-02 (May 2, 2014).  Thus, given the date of the substantive appeal, waiver of RO review is presumed.  


FINDINGS OF FACT

1.  The Veteran's PTSD symptoms have been productive of deficiencies in most of the areas of work, family relations, school, thinking,  judgement, and mood since the effective date of service connection without total social and occupational impairment.

2.  The Veteran has met the percentage criteria for TDIU since the effective date of service connection, and is unable to secure substantially gainful employment due to PTSD. 


CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 70 percent for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.130, Code 9411 (2014). 

2.  The criteria for TDIU have been met.  38 U.S.C.A. § 1155, 38 C.F.R. §§ 3.340, 3.341, 4.16 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2014); C.F.R. § 3.159(b)(1) (2015).  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The appeal for an increased rating for PTSD arises from disagreement with the initial evaluation following the grant of service connection.  The courts have held that once service connection is granted the claim is substantiated, additional VCAA notice is not required; and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

Nevertheless, the Board observes that the Veteran was sent letters in March 2011 and April 2011 prior to the initial adjudication of his claims that included all notice mandated by the VCAA.  The duty to notify has been met. 

The Board finds that the duty to assist has also been met.  After the March 2015 remand, the Veteran was afforded a VA examination of his PTSD in September 2015.  The Veteran submitted an October 2015 statement that was received less than three weeks after this examination in which he states his PTSD symptoms had increased "Over the past few months".  The Board notes that this period would have been encompassed in the September 2015 VA examination, and additional VA examination is not required.  All VA treatment records have been obtained, including those identified by the Veteran in his October 2015 statement.  The Veteran has also submitted a private examination, although there is no evidence of any additional private treatment records or of any other evidence pertinent to this claim.  

The United States Court of Appeals for Veterans Claims has interpreted the provisions of 38 C.F.R. § 3.103(c)(2) as imposing two distinct duties on VA employees, including Board personnel, in conducting hearings: The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam).  At the Veteran's hearing the undersigned engaged the Veteran and his representative in a discussion regarding the Veteran's PTSD symptomatology and the impairment it produces, including the effect on his employability.  The undersigned asked the Veteran to name all treatment sources.  There was a discussion of relevant evidence and the Veteran's employment history.  The duties imposed by 38 C.F.R. § 3.103(c)(2), as explained by the United States Court of Appeals for Veterans Claims (Court) in Bryant v. Shinseki, 23Vet. App. 488 (2010) have been met.  

There is no indication that there is any relevant evidence outstanding in these claims, and the Board will proceed with consideration of the Veteran's appeal.


Increased Rating

The evaluation of service-connected disabilities is based on the average impairment of earning capacity they produce, as determined by considering current symptomatology in the light of appropriate rating criteria.  38 U.S.C.A. § 1155.  Consideration is given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they are raised by the veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire history of the veteran's disability is also considered.  Consideration must be given to the ability of the veteran to function under the ordinary conditions of daily life.  38 C.F.R. § 4.10. 

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

In assigning an initial rating, the entire evidentiary record from the effective date of service connection to the present is of importance; and staged ratings are to be considered in order to reflect the changing level of severity of a disability during this period.  Fenderson v. West, 12 Vet. App. 119 (1999). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b). 

PTSD is evaluated under the General Rating Formula for Mental Disorders.

Under this formula, a 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as gross impairment in thought process or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, or memory loss for names of close relatives, own occupation or own name.  

A 70 percent evaluation is merited for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood due to such symptoms as suicidal ideation, obsessional rituals which interfere with routine activities, speech that is intermittently illogical, obscure, or irrelevant, near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, impaired impulse control (such as unprovoked irritability with periods of violence), spatial disorientation, neglect of personal appearance and hygiene, difficulty in adapting to stressful circumstances (including work or a worklike setting), and an inability to establish and maintain effective relationships.  

A 50 percent evaluation is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect, circumstantial, circumlocutory, or stereotyped speech, panic attacks more than once a week, difficulty in understanding complex commands, impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks), impaired judgment, impaired abstract thinking, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  

The 30 percent evaluation is merited for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Code 9411.  

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific evaluation.   Mauerhan v. Principi, 16 Vet App 436, 442-3 (2002).  On the other hand, if the evidence shows that the veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Mauerhan v. Principi, at 443.  The Court of Appeals for the Federal Circuit has embraced the Mauerhan Court's interpretation of the criteria for rating psychiatric disabilities.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).

The Veteran was afforded a VA PTSD examination in June 2011.  The claims folder was reviewed by the examiner.  The Veteran remained married to his wife of 40 years.  He described his relationships to his children and siblings as close.  He had frequent contact with his brother, who he described as his best friend.  He went out to dinner with his wife.  He had no other friends and did not participate in civic, spiritual or service organizations.  His current occupational functioning was not described, but it was noted that he had attended college for three years and had additional training in computer science and hardware, and as tour bus driver. 

The Veteran's psychosocial functioning was considered to be fair, as the Veteran had a strong family network but no social support and no interest in establishing friendships.  His appearance was clean, his psychomotor activity, speech, thought process and thought content were unremarkable.  He did not have delusions or hallucinations, and there were no homicidal or suicidal thoughts.  Impulse control was good and there were no episodes of violence.  His memory was normal.  The Veteran reported difficulty falling asleep with infrequent nightmares of events in service; recurrent and intrusive distressing recollections of stressor events in service; hypervigilance; and detachment from others.  He would lose interest in activities before completing them.  The examiner stated that the symptoms ranged from mild to moderate.  The diagnosis was PTSD, and the GAF was scored a 68.  The examiner opined that the Veteran's symptoms were transient or mild with decreased work efficiency and ability to perform occupational tasks only during periods of significant stress.  He was noted to be resilient with regard to work, but he did take retirement in part due to increasing irritability with his job as a school bus driver.  

VA treatment records dating from February 2011 to December 2011 show that the Veteran's symptoms included anxiety, panic attacks that occur weekly or less, and chronic sleep impairment.  He also had "classic PTSD symptoms" such as intrusive thoughts, avoidance behaviors, increased startle response, emotional numbing, and irritability.  He was assigned scores on the Global Assessment of Functioning Scale (GAF) that were consistently in the mid to high 50s.  In December 2011, he had experienced decreased "drive" and interest in usual activities since leaving his job as school bus driver 1.5 years earlier.  He reportedly retired due to feeling of fatigue.  He currently spent most of his time working around the house and working with computers.  He described a close relationship with his family.  The current GAF was 55.

The Veteran returned to VA treatment for the first time in several years in June 2015.  At his initial presentation he was appropriately dressed with good hygiene.  His attitude was cooperative and his speech was normal.  He denied hallucinations and delusions, and he described his mood as pretty good.  There were no suicidal or homicidal ideations, and he was judged to be a low risk for suicide.  Memory was occasionally impaired but overall good, and his concentration was okay.  

A June 2015 VA psychiatric note states that the Veteran presented with a depressed mood, nightmares, intrusive thoughts of combat, and hypervigilance.  He was seeking to re-initiate treatment in the PTSD program after three years of absence.  He had been experiencing two to three episodes a month of low mood, low motivation, excess sleepiness, irritability, and poor concentration.  These episodes seemed to resolve by themselves.  The examiner reviewed the PTSD symptoms, which were active and moderate to severe.  

The Veteran reported constant nightmare activity, intrusive thoughts and images, avoidance behavior, hypervigilance, exaggerated startle response, and emotional detachment from others.  On mental status examination, the Veteran had a bright affect, smiled, made frequent jokes, and there was excellent rapport.  Thoughts were clear and linear.  His PTSD symptoms were active but not evident.  He denied suicidal ideation but admitted to some passive thoughts of self-harm.  He also described symptoms consistent with a major depressive disorder.  He declined further treatment and admitted to only feeling motivated for treatment when he was feeling down.  

The Veteran underwent another VA examination in September 2015.  The examiner reviewed treatment records through June 2015.  

The Veteran remained married to his wife of 40 years.  He spent a typical day in activities with her, including going to the gym, shopping, spending time in the park and cooking.  His relationship with his adult children remained very good, and his brother remained his closest friend.  He again reported no other friends.

He had last worked as a school bus driver in "about 2009."  He left this work because he did not feel well enough to continue.  He reported that he was anxious, and depressed "on and off."

He reported periodic exacerbations of depression.  One had occurred two weeks earlier and lasted six days.  During these episodes he felt as if he could get in bed, go to sleep and stay there.

The Veteran's symptoms included depression that would come and go; a lack of motivation; lack of concentration; lack of imagination; and anxiety and irritability.  The examiner opined that the Veteran's PTSD resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although he was generally functioning satisfactorily with normal routine behavior, self-care and conversation.  

A private psychological examination was conducted in November 2015.  The examination was conducted over the course of three separate interviews, with the initial interview occurring on November 3.  His social and employment history were reviewed at length.  

The examiner noted that the Veteran may have underreported some of his symptoms.  The examiner reported that the Veteran had been retired since 2012, when he reached age 65.  He reported work from 2007 to 2010 as a school bus driver.  Five or six years ago he had worked repairing personal computers and installing software.  He said he stopped due to impaired concentration and the tasks had become too complex.  He remained in a union with his wife of 42 years.

On mental status examination, the Veteran was well dressed and groomed.  He was alert and oriented.  Memory was normal, and he was articulate.  Insight, reasoning, judgement, and thought process all seemed to be in the normal range.  His mood was flat and congruent with his impression of not feeling affect like others.  The Veteran's symptoms included recurrent, involuntary, and intrusive memories of traumatic events in service.  He also reported dissociative reactions or flashbacks in which he felt and acted as if the traumatic events were recurring.  The Veteran reported marked physiological reactions such as panic reactions and an urge to leave the situation when he was surrounded by people, in unfamiliar places, when he heard people speak Asian languages, or when he smelled Asian food.  His panic attacks occurred about three times a week.  

The Veteran made efforts to avoid distressing memories by avoiding people in general.  He had only one friend who lived out of town and none in the city where he resided.  The Veteran experienced anger, irritability, and impatience towards others.  He also had a markedly diminished interest and detachment in others.  His symptoms had been present for at least five years although they seem to have fluctuated over time.  He also experienced guilt, periods of suicidal ideation, depression, and sleep problems.  He did not experience any thoughts of violence towards others.  The diagnoses were PTSD and major depressive disorder.  This private examiner added that the Veteran's PTSD symptoms seemed to contribute to impairment in most areas, such as work, family relations, and mood due to anxiety, avoidance of people and feelings, near continuous hyperarousal, flat and depressed affect, excessive guilt, and suicidal ideation.  His score on the GAF was 35, which the examiner said indicated major impairment in several areas such as work, family relations and mood.  

This evidence shows that the Veteran's disability has waxed and waned since the effective date of service connection, ranging from moderate to severe.  The recent VA and private examinations reflect somewhat different assessments of the severity of his symptoms; while recording similar levels of current functioning.  The most recent private examiner found deficiencies in judgement, thinking and mood.  The Veteran has consistently reported significant on-the job difficulties that caused him to withdraw from employment.  Hence there is evidence of deficiencies in most of the areas needed for a 70 percent rating.

The Board deems the VA and private evaluations to be of equal probative value.  Resolving reasonable doubt in the Veteran's favor, entitlement to a 70 percent rating for PTSD is granted as of the date of service connection.  38 C.F.R. § 4.130, Code 9411.  
 
The Board has considered entitlement to a 100 percent scheduler rating, but this is not supported by the evidence.  The Veteran has been able to maintain successful relationships with his wife, daughters and siblings throughout the appeal period.  He has never displayed symptoms such as gross impairment in thought process, persistent delusions or hallucinations, disorientation, grossly inappropriate behavior, or demonstrated a persistent danger to himself or others, and there is no indication that his PTSD symptoms include intrusive thoughts, avoidance, isolating behavior, flashbacks, or hypervigilance.  The evidence is thus against the grant of a 100 percent schedular rating at any time during the appeal period. 

TDIU

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the veteran is precluded from obtaining or maintaining any gainful employment consistent with his education and occupational experience by reason of his service-connected disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16.  If the appropriate rating under the pertinent diagnostic code of the rating schedule is less than 100 percent, the issue of unemployability must be determined without regard to the advancing age of the veteran.  38 C.F.R. §§ 3.341(a), 4.19.  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).  

A total rating for compensation may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 4.16(a).  

Although the record shows that the Veteran has recently submitted a claim for service connection for diabetes, at present his only service connected disability is PTSD.  As a result of the current decision, his PTSD is evaluated as 70 percent disabling as of November 3, 2015.  Therefore, he meets the criteria for scheduler consideration for TDIU as of that date.  

The November 2015 private examiner included an extensive review of the Veteran's occupational history.  It was noted that the Veteran had frequently changed jobs.  The longest a job lasted was three years.  His occupational functioning was described as inconsistent and unstable.  He seemed to function better in occupations with limited contact with adults, such as his last job as a school bus driver and a previous job repairing computers at home.  The Veteran said that his main reason for quitting jobs was feeling bored and wanting to avoid the presence of other adults.  The examiner opined that the Veteran currently seemed to be unable to secure substantially gainful employment due to his PTSD.  In particular, his difficulty in concentrating and processing information, his anxiety, his problems sleeping, and his social isolation contributed to occupational decline.  For example, the Veteran quit driving the school bus because he could not concentrate on the road and he felt this endangered the children.  He was unable to continue computer repair because he could no longer remember the steps, which in turn increased his irritability.  

The Veteran meets the percentage criteria for TDIU as of the date of service connection for PTSD.  The Veteran has provided varying dates for the cessation of employment, but the contemporaneous treatment and examination records indicate that he stopped employment as a school bus driver prior to the effective date of service connection for PTSD.  He has consistently reported that he stopped this employment due to psychiatric symptoms.  There is no evidence against his reports.  It has also been reported that he engaged in computer repair and hardware installation as late as 2012; but there is no indication that this was gainful employment.  The private examiner opined that the Veteran is unable to secure substantially gainful employment, essentially due to the effects of PTSD, and the Veteran's consistent reports support this conclusion.  Resolving reasonable doubt in the Veteran's favor, TDIU is granted from the effective date of service connection for PTSD>


ORDER

Entitlement to an initial rating of 70 percent for PTSD is granted, March 14, 2011.  

Entitlement to TDIU is granted, effective March 14, 2011. 



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


